Name: Commission Regulation (EEC) No 1871/91 of 28 June 1991 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product
 Date Published: nan

 No L 168/5929 . 6. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1871/91 of 28 June 1991 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain beef and veal products intended for Portugal (3), as last amended by Regulation (EEC) No 840/91 (4), sets the annual indicative ceiling for imports into Portugal of certain beef and veal products ; Whereas STM licences issued in response to applications lodged from 27 May to 2 June 1991 have exhausted that fraction of the indicative ceiling set aside for the second quarter of 1991 for fresh and chilled meat ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulation (EEC) No 1 560/9 1 0 ; whereas definitive measures must be adopted ; whereas, in view of the situation of the market in Portugal, an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as referred to in Article 252 ( 1 ) of the Act of Accession, the issue of STM licences should be definitively discontinued in order to prevent any disturbance on the Portuguese market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For fresh and chilled meat : 1 . the issuing of STM Portugal licences is suspended until 30 June 1991 ; 2. further applications for STM Portugal licences may be lodged from 17 June 1991 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p, 7. (3) OJ No L 366, 29 . 12. 1990, p. 30 . (4) OJ No L 85, 5. 4. 1991 , p . 23 . 0 OJ No L 144, 8 . 6. 1991 , p . 41 .